DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,534,662 and 10,067,817 has been reviewed and is accepted (approved on 01/25/2021).  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 7, and 14 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…determining from a cluster of nodes, a plurality of nodes storing equipment operations data associated with an operation performed 
Claim 7: “…determine from a cluster of nodes, a plurality of nodes storing equipment operations data associated with an operation performed by an equipment during a time range between an installation time and a maintenance time of the equipment;…”
Claim 14: “…the at least one hardware processor operable to determine from the cluster of nodes, a plurality of nodes storing equipment operations data associated with an operation performed by an equipment during a time range between the installation time and the maintenance time of the equipment;…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114